Citation Nr: 9924358	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-22 684	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for defective hearing.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision by the RO which denied service connection for 
a back disorder and for defective hearing.

In September 1997, the Board remanded the veteran's claims to 
the RO for the purpose of scheduling him for a Travel Board 
hearing.  In July 1998, he was informed that his Travel Board 
hearing was scheduled for August 1998.  In July 1998, he 
stated that he was unable to attend the scheduled hearing and 
requested to have a hearing locally.  In October 1998, the RO 
requested clarification as to whether the veteran still 
wanted a Travel Board hearing.  The veteran never responded 
to the RO's request for clarification.  In March 1999, the RO 
advised the veteran that he was scheduled for a Travel Board 
hearing in May 1999.  The veteran failed to report to such 
hearing.


FINDING OF FACT

The veteran has not submitted evidence to show a plausible 
claim of service connection for back disorder or for 
defective hearing.


CONCLUSION OF LAW

The claims of service connection for a back disorder and for 
defective hearing are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1965 to 
November 1969.  His DD 214 form shows that he was a combat 
engineer.  His service medical records are negative for any 
complaints or findings regarding a back disorder.  On October 
1969 VA separation examination, he denied having recurrent 
back pain.  Physical examination revealed a normal spine.  
Although the veteran denied having a history of hearing loss 
on separation examination, audiological studies revealed 
partial hearing loss in the high frequency of the left ear.  
Audiological studies showed that he had pure tone thresholds 
of the right ear of 5, 5, 0, 0, 5 and 5 decibels at 500, 
1000, 2000, 3000, 4000 and 6000 hertz.  He had pure tone 
thresholds of the left ear of 5, 0, -5, 5, 20 and 45 decibels 
at 500, 1000, 2000, 3000, 4000 and 6000 hertz.

In April 1993, the veteran filed a claim of service 
connection for defective hearing and for a back disorder.  He 
stated that he had a crushed disc in his back which was work 
related.  He reported that he could not hear well due to 
105's and 155's firing constantly while in service.  He also 
reported a history of working in the coal mines for several 
years.

In support of his claim, he submitted private outpatient 
treatment reports from the 1950's to the 1980's.  The 
submitted reports are negative for any complaints, findings 
or diagnosis referable to a back disorder or defective 
hearing.

An Agent Orange examination in July 1993 shows that the 
veteran reported having a history of back pain and back 
trouble, which were not attributed to military service.  He 
specifically indicated that he had not been injured in 
Vietnam.  A diagnosed back disorder was not recorded.  He 
also reported a complaint of hearing loss in the right ear.

In a November 1993 rating decision, the RO denied service 
connection for a back disorder and for defective hearing.

In a May 1994 substantive appeal, the veteran stated, in 
essence, that there was concern over his back prior to his 
enlistment in the Army but that he was allowed to enter the 
Army despite such concern.  He stated that service at fire 
bases and support units caused him to suffer hearing loss.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  Service connection for a back disorder 

The claim of service connection for a back disorder is not 
well grounded.  In this regard, the Board notes that service 
medical records are negative for any findings, complaints or 
diagnosis of a back disorder.  On service separation 
examination, the veteran denied having recurrent back pain.  
Although a July 1993 VA examination report reveals that the 
veteran had a history of back pain, a current back disorder 
was not diagnosed.  In addition, other post-service medical 
records are also negative for a finding of a back disorder.  
In the absence of competent medical evidence of a current 
back disorder, his claim of service connection must be denied 
as not well grounded.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992); Caluza, supra. 

B.  Service connection for defective hearing

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for a 
finding of hearing loss of the right ear and he has not 
submitted any current evidence of hearing loss of the right 
ear.  With respect to the left ear, the Board notes that an 
October 1969 service separation examination report reveals 
that he had partial left ear hearing loss in the high 
frequency (6000 hertz range).  However, such is not 
considered hearing loss for VA purposes.  Moreover, post-
service medical records are completely negative for a finding 
of left ear hearing loss under the standards of 38 C.F.R. 
§ 3.385.

Since the veteran has not submitted any competent evidence 
showing that he currently has defective hearing under VA 
standards, the Board must find that his claim of service 
connection for defective hearing is not well grounded.  
Brammer, supra; Caluza, supra.  Consequently, the claim of 
service connection for defective hearing must be denied.

The veteran is advised that he may reopen his claim of 
service connection for a back disorder and/or defective 
hearing by submitting medical evidence showing that he 
currently has these disorders and that they are related to 
service.


ORDER

Service connection for a back disorder and for defective 
hearing is denied on the basis that the claims therefor are 
not well grounded.



		
	N. R. ROBIN


 

